FILED
                             NOT FOR PUBLICATION                           MAY 29 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARCOS ANTONIO AGUILAR-                          No. 12-73020
RODRIGUEZ,
                                                 Agency No. A200-289-337
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA and WATFORD, Circuit Judges.

       Marcos Antonio Aguilar-Rodriguez, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

application for withholding of removal and relief under the Convention Against

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We review for substantial evidence factual findings, and review

de novo questions of law. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny in part and grant in part, the petition for review and we remand.

      Substantial evidence supports the BIA’s denial of CAT relief because

Aguilar-Rodriguez failed to show it is more likely than not he will be tortured with

the consent or acquiescence of the Salvadoran government. See Santos-Lemus v.

Mukasey, 542 F.3d 738, 747-48 (9th Cir. 2008).

      The agency determined Aguilar-Rodriguez had not met the nexus

requirement for withholding of removal. When the IJ and BIA issued their

decisions they did not have the benefit of either this court’s decisions in

Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), and Cordoba

v. Holder, 726 F.3d 1106 (9th Cir. 2013), or the BIA’s decisions in Matter of M-E-

V-G-, 26 I. & N. Dec. 227 (BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208

(BIA 2014). Thus, we grant the petition as to Aguilar-Rodriguez’s withholding of

removal claim, and remand to determine the impact, if any, of these decisions. See

INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      Each party shall bear their own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part; and

REMANDED.


                                           2                                  12-73020